Citation Nr: 0942335	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  04-05 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1965 to December 
1968 and from April 1970 to October 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

In July 2006 the Board remanded the issue for further 
development.  The requested development has been completed 
and the Board now continues with its review of the appeal.  


FINDINGS OF FACT

1.  The medical evidence reveals a current diagnosis of PTSD.

2.  The evidence of record does not establish that the 
Veteran engaged in combat with the enemy.

3.  The evidence of record does not show credible supporting 
evidence of the claimed in-service stressors.

4.  The Veteran does not have PTSD due to his military 
service, and a diagnosis of PTSD based on an independently 
verifiable in-service stressor is not shown.


CONCLUSION OF LAW

PTSD was not incurred in active military service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  See 
Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  Id. (where notice was not provided prior to the 
AOJ's initial adjudication, this timing problem can be cured 
by the Board remanding for the issuance of notification 
followed by readjudication of the claim by the AOJ); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case (SSOC), is sufficient 
to cure a timing defect).  

In this case, the duty to notify was satisfied subsequent to 
the initial AOJ decision by way of a letter sent to the 
Veteran in August 2006 that fully addressed all four notice 
elements.  The letter informed the Veteran of what evidence 
was required to substantiate the claim and of the appellant's 
and VA's respective duties for obtaining evidence.  The 
Veteran was also asked to submit evidence or information in 
his possession to the AOJ.  Although the notice letter was 
not sent before the initial AOJ decision in this matter, the 
Board finds that this error was not prejudicial to the 
Veteran because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the Veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of an SSOC issued in August 
2009 after the notice was provided.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records from July 2002 to October 2004.  The Veteran was 
afforded a VA medical examination in August 2009.  The Board 
notes that it appears the Veteran receives Social Security 
disability benefits, however no Social Security 
Administration records have been associated with the file.  
However, the Board finds that remanding this case to obtain 
those records is unnecessary because it is clear from the 
claims file that his benefits are related to an ankle injury 
he sustained while working at a hardware store and are not 
related to his claim for PTSD benefits.  Significantly, 
neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the Veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); (2) credible supporting 
evidence that the claimed in-service stressor occurred; and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 
38 C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 
Vet. App. 128, 140 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the Veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
evidence establishes that the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
the Veteran's lay statements alone may establish occurrence 
of the claimed in-service stressor, in the absence of clear 
and convincing evidence to the contrary, as long as the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA determines 
either that the Veteran did not engage in combat with the 
enemy or that the Veteran did engage in combat, but that the 
alleged stressor is not combat related, the Veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor and his testimony must be 
corroborated by credible supporting evidence.  See Zarycki, 6 
Vet. App. at 98; Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 
Vet. App. 163 (1996).

The occurrence of an event alleged as the "stressor" upon 
which a PTSD diagnosis is based (as opposed to the 
sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to service connection for PTSD.  
He contends that his current PTSD was caused during his 
active service and specifies numerous events that occurred 
while he was serving in Thailand.  The Veteran served as an 
aircraft maintenance specialist with the 606 Special 
Operations Squadron.  He does not complain of any combat 
related injuries and his service treatment records do not 
reveal any psychiatric treatment.  The Veteran's separation 
examination does not reveal any complains of or treatment for 
PTSD or other psychiatric condition.  The Veteran was awarded 
the National Defense Service Medal, Vietnam Service Medal, 
Air Force Good Conduct Medal, and Republic of Vietnam 
Campaign Medal.

The Veteran claims many stressors.  First, he claims that in 
December 1967 a C-123AJ "Light Bird" aircraft was shot down 
on its first flight over Vietnam killing the eight person 
crew.  The Veteran stated that he helped train this crew and 
became close with them and was very upset upon learning of 
their deaths.

The Veteran also stated that he was assigned to the 606 ACS 
unit in Nakhon Phanom, Thailand.  He stated that while there 
he experienced rocket and mortar attacks in December 1967.  
Also while there he was assigned to cannibalize a derelict C-
123AJ and was sickened by the bloody conditions aboard the 
aircraft.  The Veteran said this event took place in January 
1968. 

The JSRRC reviewed these stressors and stated that there was 
no record of a C-123 aircraft being shot down or of rocket 
and mortar attacks during the specified time frame.  JSRRC 
also stated that they would not be able to research whether 
the Veteran was ordered to cannibalize an aircraft or how he 
felt while doing it.  The Veteran did not submit any other 
evidence to corroborate these events.

The Veteran had a PTSD evaluation in September 2002.  He 
discussed his stressors, emotions, moods, family life, and 
work life.  The Veteran stated that had difficulty holding 
jobs and averaged ten jobs a year.  His longest held job 
lasted five years.  He reported nightmares, difficulty 
sleeping, difficulty interacting with other people, and some 
family problems.  At this time the Veteran was diagnosed with 
depressive disorder and evaluated to have a global assessment 
of functioning (GAF) of 53.  

After this evaluation the Veteran began attending individual 
therapy on a regular basis.  At his first session in 
September 2002 he was diagnosed with PTSD.  He continued 
receiving regular therapy after this with multiple diagnosis 
of PTSD based on his account of events that occurred during 
his time in Thailand.

The Veteran was afforded a VA examination in August 2009.  
The examiner noted that the Veteran witnessed or experienced 
events that threatened death or serious injury and had a 
response of intense fear or horror.  The Veteran also 
reported witnessing numerous traumatic deaths and injuries, 
losing close friends, and seeing dead bodies.  He did not 
serve in a war zone or sustain injuries, and was not a 
prisoner of war.

The Veteran reported that his parents fought frequently and 
separated several times.  He was raised in Tennessee away 
from his family.  The Veteran reported having good 
relationships with his siblings.  He did not report any abuse 
or neglect during childhood and had average academic 
performance.

After the military the Veteran reports changing job 
frequently.  He is a licensed electrician and plumber and a 
master carpenter.  His average job lasted less than a year.  
He reports losing most jobs due to his difficulty managing 
anger.  He left his last job after being injured and receives 
Social Security disability benefits for this injury.

The Veteran reported several periods of excessive alcohol use 
including one beginning right after his military service.  He 
was most recently hospitalized in 2004 for drinking related 
problems.

Upon examination the Veteran was alert, oriented, and 
responded to questioning in a logical manner.  The Veteran 
appeared unkempt and reported bathing only once or twice a 
week and brushing his teeth infrequently.  The Veteran 
reported anxiety and depression on occasion with the aid of 
medication.  He reported verbal outbursts.

The Veteran described his stressors.  The examiner concluded 
that the Veteran experienced nightmares, intrusive memories, 
intense psychological distress at exposure to cues, and 
physiological reactivity on exposure to cues.  The examiner 
also noted that the Veteran avoided reminders of trauma, 
discussion of war, had diminished interest in participation 
in numerous activities, felt detached or estranged from 
others, and experienced restricted emotions.  The Veteran 
also had symptoms of hyperarousal including sleep 
disturbance, irritability or outbursts of anger, 
hypervigilance, and exaggerated startle responses.  

The examiner found that the Veteran met the criteria for PTSD 
which was at least as likely as not caused by or as a result 
of the traumatic experiences reported by the Veteran.  He 
assigned the Veteran a GAF of 55.

In light of the evidence, the Veteran is not entitled to 
service connection for PTSD. The Board finds that the Veteran 
has not provided credible supporting evidence that a claimed 
in-service stressor actually occurred.  The determination of 
the sufficiency, but not the existence, of a stressor is 
exclusively a medical determination for mental-health 
professionals, who are "experts" and "presumed to know the 
DSM requirements applicable to their practice and to have 
taken them into account in providing a PTSD diagnosis."  
Cohen, 10 Vet. App. at 140.  

A stressor must be confirmed by independent evidence which 
cannot consist solely of after the fact medical opinions.  
While several medical professionals have relied on the 
Veteran's accounts of events in Thailand to diagnose his 
PTSD, there is no independent evidence corroborating the 
events.  Additionally, the Veteran does not have any awards 
which indicate he was involved in combat.  In this case, 
although the Veteran has been diagnosed with PTSD, the Board 
finds no credible evidence which verifies any of his claimed 
stressors.

While the Veteran may believe that his PTSD is related to 
service, as a layperson without medical expertise, he is not 
qualified to address questions requiring medical training for 
resolution, such as a diagnosis or medical opinion as to 
etiology.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Hence, 
the Board finds that the preponderance of the evidence of 
record is against the claim.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against entitlement to service connection 
for PTSD, the doctrine does not apply.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


